Citation Nr: 1230747	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-27 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder, variously diagnosed as rash, eczema, and contact dermatitis.  

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides. 

4.  Entitlement to service connection for residuals of a stroke. 

5.  Entitlement to service connection for headaches, to include as due to exposure to herbicides. 

6.  Entitlement to service connection for memory loss, to include as due to exposure to herbicides. 

7.  Entitlement to service connection for balance problems, to include as due to exposure to herbicides. 

8.  Entitlement to service connection for infertility, to include as due to exposure to herbicides. 

9.  Entitlement to service connection for bilateral hand disability, to include peripheral neuropathy, claimed as pain and swelling, to include as due to exposure to herbicides. 

10.  Entitlement to service connection for bilateral foot disability, to include peripheral neuropathy, claimed as pain and swelling, to include as due to exposure to herbicides. 

11.  Entitlement to service connection for pituitary tumor, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to October 1970. 

These matters - with the exception of the claim seeking service connection for a skin disorder -- come before the Board of Veterans' Appeals  (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.   The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder, variously diagnosed as rash, eczema, and contact dermatitis comes to the Board on appeal from an April 2010 RO rating decision.  

In March 2009, the Veteran testified before the Decision Review Officer in Indianapolis, Indiana.  A hearing transcript (transcript) of that hearing is of record. 

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The appellant again, in June 2012, provided testimony at a video conference hearing, also conducted by the undersigned.  This hearing, of which a transcript is also of record, dealt solely with the issue of service connection for a "skin rash, to include eczema and a contact dermatitis."  

As noted by the Board in September 2010, in October 2004, the Veteran was denied entitlement to service connection for impotency.  Although the rating decision styled the claim as one for entitlement to special monthly compensation, the decision clearly states that service connection for impotency is denied.  The Veteran did not file a notice of disagreement within one year, and the decision became final.  In April 2006, the Veteran filed a new claim for entitlement to service connection for erectile dysfunction.  Accordingly, the Board has styled the Veteran's claim as whether new and material evidence has been received. 

The Board remanded these matters (except for the skin-related claim) in September 2010 so that certain due process concerns could be addressed, as well as so additional development of the evidence - to include the Veteran being afforded a medical examination - could be conducted.  

The issues of entitlement to service connection for hypertension, residuals of a stroke, headaches, memory loss, balance problems, infertility, bilateral hand disability, bilateral foot disability, and pituitary tumor are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for erectile dysfunction was last finally denied in an October 2004 rating decision; the Veteran failed to perfect a timely appeal.  

2.  The evidence added to the record since the October 2004 RO decision does not raise a reasonable possibility of substantiating the service connection claim for erectile dysfunction.

3.  The Veteran's claim of service connection for a skin disorder (then characterized as contact dermatitis) was last finally denied in an October 2006 rating decision; the Veteran failed to perfect a timely appeal.  

4.  The evidence added to the record since the October 2006 RO decision does raise a reasonable possibility of substantiating the claim for a skin disorder.


CONCLUSIONS OF LAW

1.  Since the final October 2004 rating decision, new and material evidence has not been presented to reopen the claim of service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Since the final October 2006 rating decision, new and material evidence has been presented to reopen the claim of service connection for a skin disorder, variously diagnosed as rash, eczema, and contact dermatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the Veteran's application to reopen his claim for a skin disorder, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim last finally denied by the RO in October 2006.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also in the present appeal, the appellant, concerning his claim for service connection for erectile dysfunction, was provided notice that met the requisite requirements in a letter dated in January 2011.  This letter clearly did not meet the timing requirement as it was not sent before the October 2006 rating decision.  The Board acknowledges that the notice required by 38 U.S.C.A. § 5103(a)  must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Despite this failure the Board finds, for the reasons which follow, that no prejudice to the Veteran in proceeding with the issuance of a final decision on the claim for service connection for erectile dysfunction in this case.  With regard to notice of the type of evidence necessary to establish a disability rating or effective date for the claim of entitlement to service connection for erectile dysfunction, the Board notes that this notice was provided to the Veteran in June 2006, before the issuance of the October 2006 rating decision presently on appeal.  In this regard, the Board parenthetically observes that the evidence is against the appellant's claim for service connection for erectile dysfunction, and the claim seeking to be reopened, on a new and material basis, is not being reopened.  Thus, any questions as to what would be an appropriate disability rating and effective date to be assigned are moot.  

The defects in the June 2006 notification letter sent before the October 2006 adjudication of the claim for erectile dysfunction (lack of Kent-specific notice) were later cured in the January 2011 letter, and the claim was subsequently readjudicated in a September 2011 Supplemental Statement of the Case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

The Board is mindful of the fact that the Veteran has not been afforded a VA examination concerning his claim for service connection for erectile dysfunction.  As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion if such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The case of McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Board concludes an examination is not needed in this case because the Veteran's service treatment/personnel records are absent for evidence of findings related to the Veteran's currently-claimed erectile dysfunction, his post-service medical records are absent for evidence of symptomatology related to the claimed disorder until many years after the Veteran's separation from service, and there has been no competent and credible indication that such is related to service.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

There is no indication that any diagnosed erectile dysfunction may be related to the Veteran's service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide the erectile dysfunction claim in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Factual Background

A January 2004 letter from the RO informed the Veteran that it was working on his service connection claims for, in pertinent part, skin rash and impotence.  

The service treatment records include a July 1968 enlistment examination report which shows no complaints or findings relevant to either erectile dysfunction or to a skin-related problem.  A Report of Physical Examination, dated in October 1970, and conducted in conjunction with the Veteran's release from active duty, similarly shows no pertinent findings.  

An October 2004 rating decision denied service connection for skin rash.  In pertinent part, the rating decision found that service connection was not granted for skin rash, as the Veteran did not establish that he either served in Vietnam or was exposed to herbicides.  The RO also mentioned that the Veteran's service treatment records were negative for a diagnosis of, or treatment for, a skin rash.  The RO also found that entitlement to special monthly compensation for loss of use was denied.  The RO mentioned that the Veteran's service treatment records were negative for a diagnosis of, or treatment for, impotency, during his military service.  The Veteran was notified of this decision in October 2004, and did not appeal it.  The decision is therefore final.  38 C.F.R § 20.302.

As noted by the Board in the Introduction section of its September 2010 decision/remand, while the October 2004 RO rating decision styled the claim as one for entitlement to service connection to special monthly compensation, the decision clearly stated that service connection for impotency was denied.  The Board also noted that the Veteran filed a new claim in April 2006 for entitlement to service connection for erectile dysfunction.  Hence, the Board in September 2010 characterized the claim as whether new and material evidence had been received for the Veteran's service connection claim for erectile dysfunction.  

The Veteran sought to reopen his service connection claim for erectile dysfunction in April 2006.  See VA Form 21-4138.  

The RO, as part of an October 2006 rating decision, denied service connection - on a direct service connection basis -- for erectile dysfunction.  The RO provided notice of this decision in October 2006, and the Veteran thereafter perfected an appeal.  To this, the Board in September 2010 found that erectile dysfunction and impotence were synonymous, and therefore found that the Veteran's claim for erectile dysfunction should have been treated, following his claim to reopen in April 2006, as whether new and material evidence was received to reopen the claim.  As part of the Board's September 2010 remand, the Veteran was to be issued a VCAA notice letter for the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for erectile dysfunction (impotency), to include as due to Agent Orange.  This letter was supplied the Veteran in January 2011.  

The Veteran also sought to reopen a claim for a skin disorder, characterized as contact dermatitis, in May 2006.  See VA Form 21-4138.  The October 2006 rating decision determined that service connection for contact dermatitis was denied.  The RO did not address the claim on a new and material basis (a service connection claim for skin rash was denied (and not appealed) in October 2004).  The RO denied the claim, finding that a skin disorder was not diagnosed during the Veteran's military service, that the Veteran had not provided evidence of a current disability, and that the evidence did not show a link between a current disability and the Veteran's military service.  After being notified of this decision in October 2006, the Veteran did not disagree with this specific denial as part of a Notice of Disagreement he submitted in November 2006 (see VA 21-4138), and a Statement of the Case (SOC) including this matter was not issued.  See September 2007 SOC.  As such, pertaining to the Veteran's skin disorder for which he seeks service connection, the October 2006 rating decision is final.  

A March 2008 private medical record shows that the Veteran was seen for follow up treatment for a cyst located on his lower legs; he was found to have cystic lesions on his body.  The supplied diagnosis is illegible.  While color photographs are also on file, it is not confirmed that they are in fact photos taken of the Veteran.  

In the course of a March 2009 hearing conducted at the RO by a Decision Review Officer, the Veteran testified that in about 1975 or 1976, when he and his wife were trying to conceive, it was essentially determined that he was "sterile."  See page seven of hearing transcript.

The Veteran sought to reopen his service connection claim for a "skin condition" in March 2009.  See VA Form 21-4138.  

A September 2007 private medical record, showing treatment provided the Veteran from a private physician, Dr. C.O., includes a diagnosis of pruritis.  The Veteran gave a history of having experienced skin problems since his 1970 service separation.  The pruritis was noted to affect his low trunk and lower extremities.  

A private medical punch biopsy report, dated in September 2007, and relating to the Veteran's left tibia, revealed findings of superficial perivascular dermatitis.  Eczematous dermatitis was the preoperative diagnosis.  

A January 2008 private medical record, with the name of the medical provider not present, includes diagnoses of cyst formation and questionable chloracne.  The Veteran complained of eruptions in the area of his lower abdomen, things, and legs.  

A June 2008 private medical record notes that Dr. C.O. provided a diagnosis of dermatitis neoplasms.  

A September 2009 lay statement from the Veteran's father shows that he claimed that the Veteran, upon his return from the Vietnam war, immediately began to break out with a skin rash, which covered most of his body.  The Veteran, he added, continued to experience similar skin rashes.  

The RO, in April 2010, in pertinent part, found that new and material evidence had not been submitted sufficient to reopen the Veteran's claim for service connection for a skin rash, including eczematous and contact dermatitis.  The Veteran thereafter perfected a timely appeal.  

At his May 2010 hearing conducted at the RO by the undersigned, the Veteran testified that he underwent fertility testing in about 1975.  He added he could not remember the name of the medical provider.  See page 16 of transcript.  

The Veteran was afforded a VA general medical examination in January 2011.  Skin examination was normal; no skin abnormalities were noted to be present.  

As noted, the Veteran testified at a video conference hearing before the undersigned in June 2012.  This hearing, limited to consideration of his claim regarding entitlement to service connection for a skin rash, to include eczema and contact dermatitis, shows that the Veteran testified that he developed his claimed skin problems as a result of his coming into contact with certain chemicals while aboard the USS New Jersey in 1969, while performing various duties the during the decommissioning process.  See page three of transcript.  He added his clothes got soaked with chemicals (see page six of transcript), and that he was not sure if he was ever treated while aboard the USS New Jersey for rashes (see pages eight and nine of transcript).  

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  The Veteran's statements describing his symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with all the evidence of record including the medical evidence.

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).



Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, there are certain disabilities which are presumed related to exposure to herbicides in service.  The Veteran's DD-214 reflects that he served in the Navy and received the Vietnam Service Medal and the Vietnam Campaign Medal.  The evidence further reflects that the Veteran served on the USS New Jersey and the USS Mahan.  VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166  (May 8, 2001).  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides." M21-MR, IV.ii.1.H.28.h.  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id.  

A February 2009 VA Compensation & Pension Service Bulletin, in pertinent part, indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required. 

Further, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  In that decision, the Federal Circuit reversed an earlier United States Court of Appeals for Veterans Claims ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.  The Board notes that even if it found that the Veteran had set foot in Vietnam (which the Veteran denied in the course of his March 2009 hearing; see page three of transcript), service connection on a presumptive basis is still not warranted. 

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted because erectile dysfunction is not listed as a disability for which presumptive service connection is warranted.  Also, the Veteran's claimed skin problems are not alleged to, and have not been diagnosed as, chloracne or any other acneform disease consistent with chloracne.  As the Veteran's claimed erectile dysfunction and variously-described skin disorders are not among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted. 

As noted above, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee, at 1042.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as were the applications to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Analysis

Erectile Dysfunction

As noted, the last final denial of service connection for erectile dysfunction in October 2004 was premised on a finding that there was no evidence that the Veteran had impotency casually related to his active service.  In essence, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran has erectile dysfunction/impotency which is related to his active military service.  

The evidence associated with the claims file subsequent to the RO's October 2004 rating decision, as discussed above, includes, essentially,  hearing testimony.  The Board has thoroughly reviewed the evidence added to the claims file subsequent to the October 2004 decision and finds that this evidence does not constitute new and material evidence which is sufficient to reopen the previously denied claim for service connection.  In particular, while this evidence shows that the Veteran provided a history of having been determined to be "sterile" in the mid-70's, the record is absent for a diagnosis of such claimed disorder, supplied by a physician.  In essence, the record is completely devoid of any medical evidence which supports a finding that the Veteran has a current erectile dysfunction disorder which had been either incurred in or aggravated by his service.  Though, the Board does concede that, arguably, the presence of erectile dysfunction may be, under certain circumstances, confirmed by lay observation.  See Barr, at 309.  That said, the Board notes that the Veteran in the current appeal is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  Thus, while he may be deemed competent to confirm that he in fact suffers from erectile dysfunction, he is not competent to relate such a disorder to his active military service.  

Notwithstanding, the issue, therefore, is whether any of the additional evidence received raises a reasonable possibility of substantiating the claim of service connection.  38 C.F.R. § 3.156(a).  As service connection was denied because of the absence of competent, that is, medical, evidence that the Veteran had impotency which was casually related to his military service, to raise a reasonable possibility of substantiating the claim, the additional evidence must provide a showing of a current diagnosis of impotency (erectile dysfunction) which is etiologically related to the Veteran's active service.  The additional medical evidence received does not, however, relate to this issue.  While the Veteran has argued that he was determined to be "sterile" in the 1970's, even if true (no medical proof of such a finding is of record), his assertions do not amount to competent evidence sufficient to indicate that such previously-diagnosed erectile dysfunction was etiologically related to his active service.  The Veteran's assertions, by themselves, cannot constitute competent evidence that tends to substantiate his claim of service connection.  See Barr.  Thus, the additional evidence received cannot raise a reasonable possibility of substantiating his claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence has not been received to reopen the Veteran's claim of service connection for erectile dysfunction.  38 U.S.C.A. § 5108.

Skin Disorder, Variously Diagnosed as Rash, Eczema, and Contact Dermatitis

As the previous final October 2006 denial of service connection for a skin disorder, then characterized as contact dermatitis, was premised on a finding, at least in part, that the Veteran had not submit evidence to VA to show he had a current disability, for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to relate to a finding that the Veteran in fact had a skin disability.  See Shade, at 120.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the RO's October 2006 denial, as well as the medical evidence which was at the disposal of the RO in, and after, October 2006, and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a skin disorder.  The evidence associated with the record after October 2006 is certainly new, in that it was not previously of record.  The Board also finds that the above-reported medical findings, dated in September 2007, March 2008, and June 2008, and showing, respectively, diagnoses of superficial perivascular dermatitis, cystic lesions, and dermatitis neoplasms, raises a reasonably possibility of substantiating the claim.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, in light of the RO's finding in October 2006 that a current skin disorder was not shown, constitutes new and material evidence.  See Shade.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a skin disorder.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim for a skin disorder, to include rash, eczema, and contact dermatitis.  


ORDER

As new and material evidence has not been submitted to reopen the claim of service connection for erectile dysfunction, the appeal is denied.

Having received new and material evidence to reopen a claim of entitlement to service connection for a skin disorder, variously diagnosed as rash, eczema, and contact dermatitis, the appeal is granted to this extent only.


REMAND

The reopening of the claim of service connection for a skin disorder triggers certain duty to assist provisions of the VCAA, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

The medical record includes information pertaining to the Veteran's currently-claimed skin disorder.  As noted, the Veteran has asserted that his skin problems are the direct result of his military service, and, in particular, caused by his being exposed to certain chemicals while aboard the USS New Jersey.  The medical evidence now of record seems to include insufficient answers/opinions to this medical question.

The Board acknowledges that in the course of the above-discussed January 2011 VA general medical examination a skin disorder was shown not to be manifested.  The Board notes that is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran submitted evidence during the current appeal period showing the presence of multiple skin-related disorders.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  As such, the evidentiary requirement of demonstrating a current diagnosis has been satisfied.  38 U.S.C.A. § 1110 ; McLain, 21 Vet. App. at 321.  

Ascertaining whether the Veteran currently has a skin disorder which was related to his active military service is best resolved by obtaining a competent medical opinion.  Under the VCAA, VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

As concerning the issues now before the Board for appellate consideration, namely, entitlement to service connection for hypertension, residuals of a stroke, headaches, memory loss, balance problems, infertility, bilateral hand disability, bilateral foot disability, and pituitary tumor, these matters were remanded by the Board in September 2010.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998). 

Initially, the Board takes note that the factual background of these instant matters has been more than adequately set out and explained as part of its September 2010 remand.

The issues were remanded by the Board in September 2010 so that the Veteran could be afforded a VA examination (or examinations) to determine the nature and etiology of his memory loss, bilateral hand and foot disabilities, residuals of stroke, balance difficulty, hypertension, infertility, pituitary tumor, and headaches.  The examiner was requested to supply an opinion "concerning whether it is at least as likely as not (50 percent or greater) that any disability at issue is causally related to his military service."

A VA general medical examination was conducted in January 2011.  The examiner is shown to have reviewed the Veteran's claims folder, and the examination worksheet instructions included the above-quoted language contained within the Board's September 2010 remand instructions.  The examiner, after examining the Veteran, found that hypertension, residuals of stroke, headaches, balance problems (benign paroxysmal positional vertigo), pituitary tumor (pituitary adenoma), bilateral foot disability (bilateral sural sensory neuropathies), and memory loss were all "not caused by or the result of herbicide exposure."  The examiner also found that, concerning the Veteran's infertility and bilateral hand disability (intermittent parathesia and edema) claims, and to the precise question of whether or not these disorders were caused by or the result of herbicide exposure, she could not resolve the issues without resorting to speculation.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr, at 311.  In this case, the Board does not find the January 2011 examiner's examination findings/opinions to be adequate as the examiner did not provide an opinion sufficiently responsive to the Board's September 2010 remand instructions.  As above noted, the Board at that time asked the examiner to render an opinion as to whether "it is at least as likely as not (50 percent or greater) that any disability at issue is casually related to [the Veteran's] military service."  (emphasis added).  The examiner, in January 2011, as indicated, only opined as to the etiological relationship, if any, between the claimed disorders and herbicide exposure.  Thus, the mandated instructions set out by the Board in its September 2010 were not sufficiently followed.  Stegall.  As it remains unclear whether the Veteran has memory loss, bilateral hand and foot disabilities, residuals of stroke, balance difficulty, hypertension, infertility, pituitary tumor, and headaches which may be related to his military service (and not strictly limited to exposure to herbicides; see Combee), a remand is necessary for a clarifying VA medical opinion.  38 C.F.R. §3.159(c)(4).

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  The RO/AMC should schedule the Veteran for a VA examination with an appropriate specialist in order to determine the nature, severity and etiology of any diagnosed skin(s), to include all those dated during the instant appeal period (since May 2006).  McLain.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full. 

Based on examination findings and a review of the claims file, the examiner should specifically express an opinion as to following: 

a.  Has the Veteran had a chronic skin disorder at any time since 2006, and; if so, please specify the diagnosis (or diagnoses). 

b.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any skin disorder diagnosed in the course of this appeal had its onset during service; or, was such a disorder caused by any incident or event that occurred during service. 

The examiner is advised the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship. 

The examiner is requested to answer the question posed with use of the "as likely," "more likely," or "less likely" language. 

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.  If the examiner finds that additional information is necessary to provide the requested opinion, without resort to speculation, such additional information needed must be identified.

2.  The claims file should be returned to the VA examiner who conducted the January 2011 VA examination (or if she is no longer available, a suitable replacement).  After a thorough review of the claims file, the examiner is requested to provide an addendum opinion as to whether any current memory loss, bilateral hand disability, foot disability, residuals of stroke, balance difficulty, hypertension, infertility, pituitary tumor, and/or headaches is at least as likely as not related, in whole or in part, to the Veteran's active duty service, or to any incident therein, to include as due to exposure to herbicides.  If the examiner finds that additional information is necessary to provide the requested opinion, without resort to speculation, such additional information needed must be identified.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.  If the examiner finds that additional information is necessary to provide the requested opinion, without resort to speculation, such additional information needed must be identified.

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall.  

5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issues in light of all the evidence of record.  If any benefit sought on appeal remains denied in any respect, the Veteran and his representative should be provided a SSOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


